        Case 1:20-cv-00814-BAM Document 7 Filed 06/17/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    YAKINI DEANDRE BYRD,                               Case No. 1:20-cv-00814-BAM (PC)
12                       Plaintiff,                      ORDER GRANTING MOTION TO
                                                         PROCEED IN FORMA PAUPERIS
13            v.
14                                                       (ECF No. 2)
      RAZO, et al.,
15                       Defendants.                     ORDER DIRECTING PAYMENT OF
                                                         INMATE FILING FEE BY CALIFORNIA
16                                                       DEPARTMENT OF CORRECTIONS

17

18          Plaintiff Yakini Deandre Byrd (“Plaintiff”) is a state prisoner proceeding pro se in this

19   civil action pursuant to 42 U.S.C. § 1983. This action was initiated on June 11, 2020, (ECF No.

20   1), together with a motion to proceed in forma pauperis, (ECF No. 2). On June 15, 2020,

21   Plaintiff filed a certified copy of his inmate trust account statement. (ECF No. 6.)

22          Plaintiff has made the showing required by § 1915(a) and accordingly, the request to

23   proceed in forma pauperis will be granted. Plaintiff is obligated to pay the statutory filing fee of

24   $350.00 for this action. 28 U.S.C. § 1915(b)(1). Plaintiff is obligated to make monthly payments

25   in the amount of twenty percent (20%) of the preceding month’s income credited to Plaintiff’s

26   trust account. The California Department of Corrections is required to send to the Clerk of the

27   Court payments from Plaintiff’s trust account each time the amount in the account exceeds

28   $10.00, until the statutory filing fee is paid in full. 28 U.S.C. § 1915(b)(2).
                                                         1
       Case 1:20-cv-00814-BAM Document 7 Filed 06/17/20 Page 2 of 2

 1        Accordingly, IT IS HEREBY ORDERED that:

 2     1. Plaintiff's application to proceed in forma pauperis, (ECF No. 2), is GRANTED;

 3     2. The Director of the California Department of Corrections or his/her designee shall

 4        collect payments from Plaintiff’s prison trust account in an amount equal to twenty

 5        per cent (20%) of the preceding month’s income credited to the prisoner’s trust

 6        account and shall forward those payments to the Clerk of the Court each time the

 7        amount in the account exceeds $10.00, in accordance with 28 U.S.C. § 1915(b)(2),

 8        until a total of $350.00 has been collected and forwarded to the Clerk of the Court.

 9        The payments shall be clearly identified by the name and number assigned to this

10        action;

11     3. The Clerk of the Court is directed to serve a copy of this order and a copy of Plaintiff’s in

12        forma pauperis application on the Director of the California Department of Corrections,

13        via the court’s electronic case filing system (CM/ECF); and

14     4. The Clerk of the Court is directed to serve a copy of this order on the Financial

15        Department, U.S. District Court, Eastern District of California.

16
     IT IS SO ORDERED.
17

18     Dated:    June 17, 2020                              /s/ Barbara    A. McAuliffe            _
                                                      UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                      2
